Citation Nr: 0216148	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00 13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder claimed as arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from April 1977 to July 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in part of 
which the regional office (RO) denied service connection for 
right and left shoulder disorders, claimed as arthritis.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current disability from a right shoulder 
disorder, status post surgery for torn rotator cuff with 
glenohumeral and acromioclavicular degenerative changes; the 
disorder is not related to any disease or injury incurred 
during his active military service.

4.  The veteran does not have current disability from a left 
shoulder disorder that is related to any disease or injury 
incurred during his active military service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002)); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

2.  The veteran is not entitled to service connection for a 
right or left shoulder disorder.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from 
right and left shoulder disorders, claimed to be arthritis, 
due to injuries sustained during his active military service.  
Specifically, he contends that his current right shoulder 
disability is related to an injury he sustained in 1991 when 
his shoulder was struck by a truck that unexpectedly backed 
up.  

For the following reasons and bases, the Board concludes that 
the veteran is not entitled to service connection for a right 
or left shoulder disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service and/or active duty for training.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp 2002); 
38 C.F.R. §  3.303 (2001).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) competent evidence that the veteran suffered 
an event, injury or disease in service; and (3) competent 
evidence that the claimed disability or symptoms is 
associated with the established event, injury or disease in 
service or another service-connected disability.

In order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be an in-service occurrence or there must be 
evidence of  a nexus or connection between the current 
disability and the in-service precipitating disease, injury, 
or event.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran has current disability from a right shoulder 
disorder.  X-rays of the right shoulder taken in January 1998 
showed mild degeneration of the glenohumeral joint and 
acromioclavicular joint with a probable acromial spur.  His 
complaints of right shoulder pain were diagnosed as 
tendonitis in April 1998. 

When seen by a private physician in June 2000, the veteran 
gave a ten year history of right shoulder pain which had 
become progressively worse.  After examining the veteran and 
reviewing X-rays, a private physician reported an impression 
of probable rotator cuff tear.  A magnetic resonance imaging 
of the right shoulder confirmed the diagnosis in July 1998.  
Soon thereafter, the veteran underwent surgery for repair of 
the right rotator cuff.

Although the veteran has asserted that he has a left shoulder 
disorder to which he attributes subjective complaints of 
pain, the record does not show post-service  diagnoses or 
treatment for a left shoulder disorder.

Service medical records that the veteran complained of left 
shoulder pain in May 1990.  He denied recent trauma but 
reported that five months earlier he had slipped on some ice 
and fallen on his left side.  On examination the left 
shoulder had full range of motion.  There was no edema or 
redness.  An examiner noted a diagnosis of bursitis.  In July 
1990, the veteran told an examiner that he had reinjured his 
left shoulder during physical training.  On examination, the 
shoulder had full range of motion and no swelling.  An 
examiner noted an impression of reinjured left shoulder.  The 
veteran was instructed not to do push-ups, pull-ups, or other 
extensive use of his left shoulder.

Subsequently dated service medical records do not document 
further complaints of treatment of a shoulder disorder.  At 
the time of his medical examination for separation from 
service, the veteran did not report, nor did the examiner 
note any significant interval history.  The veteran denied 
being on a physical profile and denied taking medication.  No 
defects or diagnoses relevant to the claim being considered 
were noted.  The examiner indicated that the veteran's upper 
extremity profile was "1".  That profile is indicative of 
normal in all respects.  The examiner also indicated that the 
veteran's musculoskeletal system was clinically normal.

The earliest dated treatment record contained in the claims 
folder that is indicative of a shoulder disorder was dated in 
January 1998.  Subsequently dated treatment records have been 
discussed above.

The Board has considered the testimony proffered by the 
veteran to a hearing officer in September 2000 and to the 
undersigned Member of the Board in August 2002.  He testified 
about the circumstances of the in-service accidents to which 
he attributed his current complaints of shoulder disabilities 
and his current symptoms of shoulder pain, mostly in the 
right shoulder.  He asserted that his symptoms had been 
continuous since his active duty service.  He did not 
identify sources of treatment other than those from which 
records have been obtained.  He denied that a physician had 
told him that his current right shoulder disability was 
related to a disease or injury he incurred in service.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence which suggests that 
the veteran's current disability from a right should disorder 
is related a disease or injury he incurred during his active 
military service.  The veteran own assertions that his right 
shoulder degenerative disease is related to an in-service 
injury are afforded no probative weight in the absence of 
evidence that he has the expertise to render an opinion about 
the etiology of the right shoulder disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the veteran's current disability from a 
right shoulder disorder is not related to a disease or injury 
incurred in service.  The Board also finds that the veteran 
does not have current disability from a left shoulder 
disorder that is related to any disease or injury the veteran 
incurred in service.  This finding is based on the lack of a 
chronic shoulder disorder in service, the finding the 
veteran's upper extremities were normal at the time of his 
separation from service, the lack of evidence of continuity 
of symptomatology of a shoulder disorder after separation 
from service, and the first diagnosis of a right shoulder 
disorder more than five years after the veteran's separation 
from service.  Concerning the claim for service connection 
for a left shoulder disorder, the Board's finding is further 
based on the lack of medical evidence of a current left 
shoulder disability.

Therefore, the Board concludes that the veteran is not 
entitled to service connection for a right or left shoulder 
disorder, claimed as arthritis.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
June 1999 rating decision, by the May 2000 statement of the 
case, and by a supplemental statement of the case.  The 
veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In its May 2002 supplemental 
statement of the case, the RO provided the veteran was the 
law adopted pursuant to the VCAA.  In a letter dated in 
August 2002, the RO specifically advised the appellant that 
he could obtain private medical records and submit them to 
VA, or identify such records and request VA to obtain them.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed that to substantiate his claim he 
should submit medical evidence showing that he has shoulder 
disability related to a disease or injury he incurred during 
his active military service.  The veteran has had several 
opportunities to identify sources of evidence, including the 
claim he filed, his Notice of Disagreement, his substantive 
appeal, and the statements filed on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

In a VA Form 646 filed on the veteran's behalf in August 
2002, the veteran's representative indicated that the veteran 
rested his appeal on the evidence of record and had no 
further argument.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  In this case, the 
claims file does not contain competent evidence of current 
left shoulder disability or competent evidence indicating 
that the claimed right shoulder disability may be associated 
with the reported injury sustained in service.  Consequently, 
a medical examination or opinion is not necessary in this 
instance.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), and is applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.

ORDER

Entitlement to service connection for a bilateral shoulder 
disorder, claimed as arthritis, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

